ss department of the treasury interna revenue service washing pon government entities bwision apr -6 uniform issue list celt ep rat sec_2 t ' legend company a company b company subt sub2 plan x plan state x dear ' this letter is in response to request for a letter_ruling dated date as supplemented by letters and other correspondence dated date date and date submitted on behalf of company a by its authorized representative regarding the federal tax treatment under sec_402 of the intemal revenue code code of shares of common_stock of company a and shares of common_stock of company b that were held by plan x or transferred to plan y pursuant to a séries of corporate transactions constituting a corporate_reorganization of company c under code sec_368 under cade sec_368 reorganization’ to which company a and company b were parties the following facts and representations have been submitted under penalty of perjury in support of the rulings requested company a is a state x corporation company a company b and sub were each created in anticipation of certain transactions which in part constitute the reorganization prior to the reorganization company c was a publicly-traded state x corporation and the corporate parent of an affiliated_group_of_corporations that filed a consolidated federal_income_tax retum the purpose of the reorganization was to resolve issues relating to the competition for capital between two of company c's main lines of business and to facilitate a certain investment opportunity available solely to one of such lines of business which line_of_business was primarily conducted by sub sub was a wholly-owned subsidiary of company c prior to the reorganization as part of the reorganization company a was formed as a wholly-owned subsidiary of company c and company b and sub were formed as wholly- owned subsidiaries of company a company was formed by company a for purposes of the company b spin-off as described below n an initial transaction under the reorganization sub was merged into company c and every three shares of company c common_stock were automatically converted into one share of company a common_stock the company c merger’ as a result of the company c merger company c continued as the surviving corporation and as a direct wholly-owned subsidiary of company a immediately after the company c merger company a owned of the equity of the companies that owned and operated both of company c's primary lines of business immediately following the effective date of the company g merger company c was converted to an llc ‘company c llc’ that is disregarded from company a for federal_income_tax purposes under sec_301_7701-3 b ii of the income_tax regulations the regulations’ the company c conversion’ thereafter company c llc distributed all of the shares of common_stock of sub to company a in a transaction that was disregarded for federal_income_tax purposes the distribution as a result of the distribution sub became a direct wholly-owned subsidiary of company a company a then contributed all of company c llc's membership interests to company b a newly-formed and wholly-owned subsidiary of company a the contribution va the ‘distribution date company a instructec thereafter on the distribution agent to record in the stock transfer records of company b the distribution of three shares of company b common_stock to each holder of company a common_stock other than class a common_stock as of the record_date for the distribution for each share of company a common_stock held by such shareholders of record the spin-off' and instructed the distribution agent to mail to each such shareholder a letter of transmittal and instructions with regard to how to exchange certificates representing shares of company c cammon stock for certificates representing shares of company a common_stock for the company c merger and for certificates representing shares of company b common_stock for the spin-off as a result of the spin-off company a and company b were no longer part of the same controlled_group_of_corporations within the meaning of code sec_414 c m or gor to the completion of the reorganization employees of company a company b and company c and their subsidiaries participated in a defined_contribution_plan plan x sponsored by company c which includes both a code sec_4975 effective as of date company a adopted a defined_contribution_plan plan y for its employees and those of its subsidiaries which has both a cosh or deferred plan feature and an employee_stock_ownership_plan feature and which is intended to qualify under code sec_401 under plan participant is permitted to direct the investment of his or her account balance in oreo more investment options including an employer stock fund offered under effective as of the distribution date company a and its subsidiaries company a group’ assumed the jiabiities and obligations of company b and its subsidiaries company b group with regard to employees of company group who became employed by company'a group as a result of the reorganization and the employees of company a group subject_to certain exceptions ceased participation in plan x al such time and became participants in plan y the assets and liabilities of pian x attributable to employees of company a group were transferred directly to plan y as scan as aaministratively feasible sas after the distribution date the assets of company a group employees that were transfetred from plan x to plan y contained shares of common_stock of both company a and company on date company a submitted an application_for a determination from the internal_revenue_service that plan y meets the requirements of code sec_401 and that its trust is exempt from tax under code sec_501 effective as of the distribution date company b and its subsidiaries company group retained the liabilities and obligations of company group with regard to employees who remained employed by company b group on the distribution date the assets of plan x attributable to such employees were retained by plan x and company b became the new pian sponsor of plan x effective as of the distribution date based on the foregoing facts and representations company a's authorized representative has requested the following rulings the shares of company b stock transferred to plan y as a result of the reorganization will be treated as securities of the employer corporation’ for purposes of code sec_402 and the net_unrealized_appreciation in such shares may be excluded from gross_income upon distribution by plan y to a participant or beneficiary to the extent provided in code sec_402 the shares of company a stock transferred to plan y as a result of the reorganization will be treated as securities of the employer corporation’ for purposes of code sec_402 and the net_unrealized_appreciation in such shares may be excluded from gross_income upon distribution by plan y to a participant or beneficiary to the extent provided in code sec_402 for purposes of determining net_unrealized_appreciation under code sec_402 to the extent that the reorganization is a tax-free transaction under the code the basis of company a shares and company b shares held by plan x will be determined by allocating the basis of the shares of company c common_stock held by plan x immediately before the reorganization between the shares of company a and shares of company b held by pian x immediately after the reorganization in accordance with code sec_368 for purposes of determining the net_unrealized_appreciation under code sec_402 the basis of the company a shares and company shares transferred to play y will be determined as described in ruling_request above and will not be changed by the transfer of those shares from plan x to plan y with respect to requested ruling sec_1 and code sec_402 provides that in the case of a lump sum distribution described in code sec_402 that includes securities_of_the_employer_corporation unless a taxpayer elects otherwise there shall not be included in gross incame the net ve unrealized_appreciation attributable to that part of the distribution that consists of securities_of_the_employer_corporation ' in revrul_73_312 1973_2_cb_142 a corporation merged into a successor_corporation pursuant to an agreement providing for the exchange of the predecessor corporation's stack including stock held by the predecessor corporation's qualified_trust for stock of the successor_corporation the intemal revenue service the service ruled that due to the fact that the stock of the predecessor_corporation was held or acquired by the predecessor corporation's exempt trust while the affected employees were covered under the predecessor's plan the mere conversion of the stock of the'predecessor corporation into stock of the successor_corporation did not change the status of the stock as securities of the employer within the meaning of code sec_402 the predecessor to code sec_402 exii in revrul_73_29 1973_1_cb_98 securities of an employer_corporation held by its qualified_plan were transferred to the qualified_trust of an unrelated corporation when the employer_corporation sold part of its business and transferred some of its employees to the unrelated corporation the service held that shares of stock of-the original employer_corporation distributed thereafter from the unrelated corporation's qualified_trust to an employee of the unrelated corporation who was a former employee of the original employer_corporation were securities of the employer within the meaning of code sec_402 when such shares were held by the original employer corporation's qualified_plan and that such shares retained their status as securities of the employer after those shares and the accounts of former employees of the original employer in which they were held were transferred to the qualified_trust of the unrelated corporation code sec_402 provides that for purposes of code sec_402 the term securities_of_the_employer_corporation includes securities of the parent or subsidiary_corporation as defined in subsections e and f of code sec_424 of the employer_corporation tn the present case company c was the comorate parent of company a prior to the company c merger and a wholly-owned subsidiary of company a after the company c merger company b was a wholly-owned subsidiary of company a at all relevant times therefore at the time of the spin-off shares of company a common_stock and company common_stock constituted securities_of_the_employer_corporation within the meaning of code sec_402 e emii plan x held shares of company c common_stock prior to the reorganization as result of the company c merger plan x received shares of company a common_stock converted from shares of company c common_stock in the spin-off plan x as a holder of shares of company a common_stock acquired shares of company b common_stock ot ' although company a ana company b were no tonger members of the same controlled_group of corperations after the spin-off the shares of company a and company b common steck constitute securities_of_the_employer_corporation at the time of the spin-o for purposes of code sec_402 in accordance with revrul_73_29 revenve ruling and code sec_402 e cii and the transfer of such shares to plan y pursuant to the spin- off does not alter their status as securities_of_the_employer_corporation for such purposes accordingly with respect to requested ruling sec_1 and we conclude that the shares of common_stock of company a and of company b transferred to plan y fesult of the spin-off will be treated as securities of the employer eorporation for purposes of code sec_402 and the net unrealized ppizion from their legal counsel to the effect that the spin-off is a tax-free transaction under code sec_355 ine same ruling the service also ruled that the aggregate tax basis of the shares of common_stock of company that a company c shareholder received in the eae ' market_value in accordance with the rules of code section and its associated regulatidns with respect to requested ruling in revrul_80_138 1980_1_cb_87 the service held that the transfer of securities_of_the_employer_corporation from the exempt trust of a parent_corporation to a new exempt trust established by its subsidiary did not change the basis of the securities far purposes of determining net_unrealized_appreciation of the securities provided that the transfer was not a taxable_event therefore with respect to requested ruling to the extent that the transactions constituting the reorganization are tax-free transactions under the applicable sections of the code including but not limited to code sec_355 we conclude that for purposes of determining net_unrealized_appreciation under code sec_402 ex4 the basis of the company a shares and company b shares transferred from plan x to plan y will be determined as described in ruling and will not be changed by the transfer of such shares from plan x to plan y this ruling letter is based on the assumption that company c will be treated as part of company a's controlled_group_of_corporations for purposes of code sec_1563 as it relates to code sec_409 at all relevant times prior to and as of the time of the spin-off this ruling letter is based on the assumptions that plan x and plan y are qualified under code sec_401 and that their related trusts are exempt from tax under code sec_501 at all relevant times this ruling letter is based on the assumption that plan x and plan y meet the requirements of code sec_4975 at all relevant times this ruling letter is based on the assumption that the reorganization meets the requirements of code sec_355 this ruling letter is based on the assumption that the transfer x to plan y complies in all respects with code sec_414 no opinion is expressed or implied concerning the tax consequences of the reorganization under any other provisions of the code or the regulations or the tax treatment of any conditions existing at the time of or effects resulting from the reorganization that are not specifically covered by the above rulings this ruling letter is directed only to the taxpayer requesting it code sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letler ruling is being sent to your authorized representative if you wish to inquire about this of assets from plan ruling please contact d at please address all correspondence to si sincerely p ra t3 pave frei frances v sloan manager employee_plans technical group co tr enclosures deleted copy of ruling letter notice of intention to disclose
